Title: John Woodside to Thomas Jefferson, 14 November 1812
From: Woodside, John,Cathcart, James Leander
To: Jefferson, Thomas


          Sir Washington City Novr 14th 1812
          At the request of Mr Cathcart it has fallen to my lot to address you in his behalf, permit me therefore Sir to intrude upon your privacy. This I do Sir with a degree of confidence beleiving that in your retirement the best interests of the United States occupy your highest regards; and that nevertheless you are far from disregarding the interest of an individual private Citizen, much less that of a faithful Servant of the Public.—
          The Consulate at Lisbon being vacant Mr Cathcart has made application for the appointment.
          Permit me Sir on his behalf to solicit your Interest & recommendation with the President and Senate. As he has a most amiable rising family to support, your goodness Sir will indulge me with the liberty of reiterating the request for your interest, and the solicitude felt on the occasion. Owing to the change in Commercial pursuits occasioned no doubt by the War in Spain Portugal and other parts of Europe, the situation of Mr Cathcart at Madeira during his time has not afforded him a competent support for his increasing family.
          Mr Cathcart so long insulated from his Country would gladly be restored to the bosom of his friends could he but find a situation if not quite so eligible as that held by Doctor B who incidentally by the Affair of the Chesapeake has fared much better than if he had proceeded without interruption to the place for which he was first appointed. But as Mr Cis not soliciting for an appointment at home, yet as there are other applicants with him, he is desirous that his former services and all the circumstances connected with his present unproductive situation may be taken into consideration and have their due weight—
          After suggesting that any acts of kindness done for Mr Cathcart’s family will be considered as done to one who has ever been a supporter of your and the present administrations, against Federalism so called, the consequences injurious to myself and family owing to the intolerance and injustice experienced in 1797. 8, & 9, permit me to subscribe myself—
          very respectfully your Obedt ServtJno Woodside
        